258 Minn. 585 (1960)
105 N.W. (2d) 689
ANCHOR CASUALTY COMPANY
v.
CHARLES MILLER AND OTHERS.
GERALD KEEP AND OTHERS, APPELLANTS.
ARTHUR O. HARTMAN AND ANOTHER, APPELLANTS.
Nos. 37,833, 37,847.
Supreme Court of Minnesota.
May 6, 1960.
Ryan, Ryan & Ebert, for appellants Gerald Keep and others.
Hall, Smith, Hedlund, Juster, Forsberg & Merlin, for appellants Arthur O. Hartman and another.
Meagher, Geer, Markham & Anderson, O.C. Adamson II, Manson Reedal, and Tom Hilligan, for respondent.
PER CURIAM.
Due to the absence of Associate Justice Leroy E. Matson because of illness on the date set for hearing of this appeal, the case was heard by six of the justices of this court, and they being equally divided as to the *586 issues presented on appeal, the judgment of the lower court is affirmed without opinion.[1]
Affirmed.
MR. JUSTICE LOEVINGER, not having been a member of the court at the time of the argument and submission, took no part in the consideration or decision of this case.
NOTES
[1]  Armstrong v. City of Rochester, 211 Minn. 613, 299 N.W. 683; 1 Dunnell, Dig. (3 ed.) § 290, and cases cited therein.